DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-16 are objected to because of the following informalities: each of claims 2-16 (which are dependent claims) recite “A method according to claim…” The examiner believes dependent claims 2-16 should recite “The method according to claim…” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 9-10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitations "the physiological state" and “the amount of variation” in lines 5-6 and 11 respectively. There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites “…a plurality of neighbouring, but not necessarily contiguous, pixels…” The phrase “not necessarily” does not clearly defines the bounds and limits of the claim. Appropriate correction is required.

Claim 9 recites the limitation "the resultant image" in line 4. There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the logarithm" in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitations "the derivative" and “the derivative image” in lines 2 and 3 respectively. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacquel et al. (US 2017/0238842).

Regarding claim 1 Jacquel discloses a method of monitoring a human or animal subject comprising the steps of: 
capturing a video image of the subject consisting of a time series of image frames each frame comprising a pixel array of image intensity values (receiving a video signal in view of a patient…extracting a light intensity signal from the relevant area – [0059-0060, 0065-0066]); 
analysing the video image to determine automatically one or more regions of interest in the image in which variations in the image intensity contain signals representative of the physiological state of the subject, said signals comprising at least one vital sign and subject movement (identifying regions of interests in the images that include pixels that exhibit large modulations correlated with the patient’s heartrate – [0069-0070, 0078-0079, 0106]; selecting regions of interest based on variability of the frequency of modulations to reject non-physiologic, static frequencies – [0082]; selecting regions of interests based on a patient’s movement and based on modulations exhibited by the pixels – [0083]); 
analysing the intensity values in the regions of interest to determine subject movement and at least one vital sign of the subject (regions of interest within image frame are selected based on modulations exhibited by the pixels in each region; extracting pixel signals from each region, quantifying the magnitude of physiological modulations exhibited by each pixel signal, selecting regions with strong modulations – [0079, 0106]; selecting regions of interest based on variability of the frequency of modulations to reject non-physiologic, static frequencies – [0082]; selecting regions of interests based on a patient’s movement and based on modulations exhibited by the pixels – [0083]); 
wherein the step of determining automatically one or more regions of interest in the image comprises analysing the image to measure the amount of variation in image intensity with time at each of a plurality of positions in the image (identifying regions of interests in the images that include pixels that exhibit large modulations correlated with the patient’s heartrate – [0069-0070, 0078-0079, 0106]; measure of brightness of light  within a portion of an image over time is referred to as light intensity – [0065]), and selecting as regions of interest those positions at which the amount of variation in image intensity with time is above a threshold 

Regarding claim 2 Jacquel discloses a method according to claim 1 wherein each of said plurality of positions comprises at least one pixel of the image (pixel or detected regions in sequential image frames – [0069]).

Regarding claim 3 Jacquel discloses a method according to claim 1 wherein each of said plurality of positions comprises a plurality of neighbouring, but not necessarily contiguous, pixels whose intensity values are combined together (non-adjacent or non-contiguous regions of interest – [0078, 0080]).
Regarding claim 16 Jacquel discloses a method according to claim 1 further comprising the step of compensating the image for pixel noise by re-weighting signals according to their average image intensity (some pixels may exhibit stronger modulations than other pixels and those stronger-modulating pixels can be weighted more heavily in the combine pixel signal; a weight can be applied to all of the pixels that are combined together – [0073]; note a combined pixel signal is obtained by averaging image pixels intensities – [0072]).

Regarding claim 17 Jacquel discloses a system for monitoring a human or animal subject in accordance with the method of claim 1, comprising: 
a video camera adapted to capture a video image of the subject (camera 214 in Figures 2A and 2B); 
a display (display 222 in Figure 2A); 
a video image processing unit (microprocessor 218 in Figure 2A) adapted to process the image in accordance with the method of any one of the preceding claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacquel et al. (US 2017/0238842) in view of Hutchinson et al .(WO 2017125763A1).

Regarding claim 4 Jacquel discloses a method according to claim 3. However, fails to explicitly disclose wherein the number of neighbouring pixels whose intensity values are combined together is set to a first value for determining subject movement and to a second value, different from said first value, for determining said at least one vital sign.
In his disclosure Hutchinson teaches wherein the number of neighbouring pixels whose intensity values are combined together is set to a first value for determining 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Hutchinson into the teachings of Jacquel because such incorporation improves the ability to monitor the well-being of a subject.

Regarding claim 5 Newberry discloses a method according to claim 4. However, fails to explicitly disclose wherein the second value is set in dependence upon the vital sign being determined.
In his disclosure Hutchinson teaches the second value is set in dependence upon the vital sign being determined (time window with a set number of frames to estimate heart rate – p.9,ll.26-32).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Hutchinson into the teachings of Jacquel because such incorporation improves the ability to monitor the well-being of a subject.

Regarding claim 6 Jacquel discloses a method according to claim 1. However, fails to explicitly disclose wherein the video image is temporally resized before 
In his disclosure Hutchinson teaches wherein the video image is temporally resized before the analysing steps by combining together a plurality of successive frames of the video image (using all frames of the video sequence being considered in order to track feature points and defining regions of interest – p.8, ll. 21-34; note that by evaluating all the frames of a video sequence a plurality of successive frames are being combined together).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Hutchinson into the teachings of Jacquel because such incorporation improves the ability to monitor the well-being of a subject.

Regarding claim 7 Jacquel discloses a method according to claim 6. 
Jacquel discloses determining a respiratory rate/breathing rate (paragraph [0069, 0074, 0088, 0119]).
However, fails to explicitly disclose the number of frames that are combined together is set to a first value if subject movement is being determined (region of interest size – p.4 lines 20, 26) and to a second value, different from said first value, if a vital sign of said subject is being determined.
In his disclosure Hutchinson teaches the number of frames that are combined together is set to a first value if subject movement is being determined and to a second value, different from said first value, if a respiration rate of said subject is being 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Hutchinson into the teachings of Jacquel because such incorporation improves the ability to monitor the well-being of a subject.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacquel et al. (US 2017/0238842) in view of Godavarty et al. (US 2015/0190061).

Regarding claim 8 Jacquel discloses a method according to claim 1. However, fails to explicitly disclose wherein predetermined areas of said video image are masked out before said analysing steps.
In his disclosure Godavarty teaches wherein predetermined areas of said video image are masked out before said analysing steps (ROI selection module includes masking areas outside of the ROI – [0073]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Godavarty into the teachings of Jacquel because such incorporation improves the image contrast.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacquel et al. (US 2017/0238842) in view of De Haan et al. (EP 3517034A1).

claim 9 Jacquel discloses a method according to claim 1. Jacquel further discloses the step of measuring the amount of variation on image intensity with time is conducted upon on a resultant image (frequency transform the signal to measure modulations – [0074]).
However, fails to explicitly disclose wherein a function is applied to the image intensities that magnifies lower intensities and reduces the prominence of greater intensities to produce a non-linearly-scaled image.
In his disclosure De Haan teaches a function is applied to the image intensities that magnifies lower intensities and reduces the prominence of greater intensities to produce a non-linearly-scaled image (transform samples of the detection signals using a logarithm function – [0024, 0060]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of De Haan into the teachings of Jacquel because such incorporation results in higher reliability in vital signs measurement (paragraph [0010]).

Regarding claim 10 Jacquel discloses a method according to claim 9 wherein the logarithm of the image intensities is taken to form a logarithm image, and the step of measuring the amount of variation in image intensity with time is conducted upon on the logarithm image (as taught by De Haan, transform samples of the detection signals using a logarithm function – [0024, 0060]).

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacquel et al. (US 2017/0238842) in view of Zadeh et al. (US 2018/0204111).

Regarding claim 11 Jacquel discloses a method according to claim 1. However, fails to explicitly disclose wherein a function is applied to form an edge image which has high intensities at edges in the image, and the step of measuring the amount of variation in image intensity with time is conducted upon the edge image.
In his disclosure Zadeh teaches a function is applied to form an edge image which has high intensities at edges in the image, and the step of measuring the amount of variation in image intensity with time is conducted upon the edge image (we have Sobel operator or filter or matrix or convolution, based on gradient or derivative, so that the operator finds the gradient of the image intensity at each pixel, e.g. the direction of the largest increase for pixel intensity (with the rate) or contrast, as an indication of abruptness of changes in the image, to find the edges or boundaries, to find the objects or recognize them. In one embodiment, other filter kernels, e.g. Scharr operators, can be used for edge detection or gradient analysis – [1845]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Zadeh into the teachings of Jacquel because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to anticipated success. 

Regarding claim 12 Jacquel discloses a method according to claim 11 wherein a kernel convolution is applied to form the edge image by calculating the derivative, and the step of measuring the amount of variation in image intensity with time is conducted upon on the derivative image (as taught by Zadeh, we have Sobel operator or filter or matrix or convolution, based on gradient or derivative, so that the operator finds the gradient of the image intensity at each pixel, e.g. the direction of the largest increase for pixel intensity (with the rate) or contrast, as an indication of abruptness of changes in the image, to find the edges or boundaries, to find the objects or recognize them. In one embodiment, other filter kernels, e.g. Scharr operators, can be used for edge detection or gradient analysis – [1845]).

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacquel et al. (US 2017/0238842) in view of Cennini et al. (US 2011/0311143).

Regarding claim 13 Jacquel discloses a method according to claim 1. However, fails to explicitly disclose the step of detecting global intensity variations in the image and de-correlating the measured amount of variation in image intensity with time from the detected global intensity variations.
In his disclosure Cennini teaches the step of detecting global intensity variations in the image and de-correlating the measured amount of variation in image intensity with time from the detected global intensity variations (obtaining brightness variations of an entire signal and decorrelating said variations – [0065]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Cennini into 

Regarding claim 14 Jacquel discloses a method according to claim 13. However, fails to explicitly disclose wherein the step of detecting global intensity variations comprises detecting variations in image intensity in predefined areas of the image.
In his disclosure Cennini teaches the step of detecting global intensity variations comprises detecting variations in image intensity in predefined areas of the image (measurement zones – [0014, 0015, 0063-0065]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Cennini into the teachings of Jacquel because such incorporation allows for an unobstructive method (paragraph [0014]).

Regarding claim 15 Jacquel discloses a method according to claim 13. However, fails to explicitly disclose wherein the step of detecting global intensity variations comprises detecting principal components in the variations in image intensity, and retaining as representative of global intensity variations only those principal components whose variability is above a threshold.
In his disclosure Cennini teaches detecting principal components in the variations in image intensity, and retaining as representative of global intensity variations only 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Cennini into the teachings of Jacquel because such incorporation allows for an unobstructive method (paragraph [0014]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103.  The examiner can normally be reached on M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482